Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
2.	Claims 1, 15-18, 22-25, and 28-30 are all the claims.
3.	Claim 1 is amended and Claim 26 is canceled in the Response of 6/2/2021.
4.	Claim 15-17 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/19.
5.	Claims 1, 18 and 28-30 are all the claims under examination.
6.	This Office Action contains new grounds for rejection. 





Withdrawal of Objections
Drawings
7.	The objection to Figures 8A, 8B, 9A, and 9B because the figures contain the improper use of the term “Herceptin” which is a trade name or a mark used in commerce, is withdrawn. 
The replacement drawings were received on 6/2/2021.  These drawings are accepted by the Examiner.

Specification
8.	The objection to the disclosure because of informalities is withdraw. The substitute and marked-up copies of the specification correcting the trademarked terms are entered.

Claim Objections
9.	The objection to Claim 1 because of informalities is withdrawn. Claim 1 has been amended to recite for romanette (iii) “a third portion comprising” for consistency with the other romanettes of the claim. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claim 26 for reciting a Markush group for the elements of a VH and  VL domain, whilst in depending from Claim 1(i)(a), both the VH and VL domains are required to be present, is moot for the canceled claim. 
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
11.	The rejection of Claims 1, 18 and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the pending claims and moot for canceled Claim 26. 
	Generic Claim 1 has been amended to recite under element (iii) that the chain length for the cleavable linker polypeptide sequence is “at least 4 residues.”
	Applicants allege in amending generic Claim 1 to recite “at least 4 residues” with respect to the chain length for the cleavable linker polypeptide sequence comprising a protease cleavage site that the rejection is overcome. As support, they demonstrate sequences of known length comprising a 4 residue (amino acid) protease cleavage site.
	Response to Arguments
	The specification does not support a cleavable linker polypeptide sequence comprising a protease cleavage site that is infinite in scope for its chain length as 

    PNG
    media_image1.png
    157
    1204
    media_image1.png
    Greyscale

Whilst agreed upon that a protease-specific cleavage site may be four (4) amino acids in size from the record prosecution history (see explanation of SEQ ID NOs: 14, 35 and 36 of the Response of 6/2/2021), there is no literal or actual support for the instant claimed genus of cleavable polypeptide linkers of infinite length anywhere in the entire specification. 
Applicants have not furnished any extrinsic evidence in support of the cleavable linker polypeptide of “at least 4 residues” in infinite chain length to demonstrate their being in possession of the full breadth and scope of the claimed invention. In fact, the complexity of cleavable linkers is upheld by Chen et al. (PTO 892) teaching that the design of in vivo cleavable linker in recombinant fusion proteins is quite challenging. Unlike the versatility of crosslinking agents available for chemical conjugation methods, linkers in recombinant fusion proteins are required to be oligopeptides (p. 6). Notably, none of the cleavable linkers discussed in Chen are infinite in scope with respect to chain length:

    PNG
    media_image2.png
    813
    480
    media_image2.png
    Greyscale

The examiner’s search of the specification for the limitation does not identify literal or actual support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)
	The rejection is maintained.

Written Description/ New Matter
12.	The rejection of Claims 1, 18 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants allege Claim 1 romanette (i)(b) and (i)(c) do not recite the inherent VH and VL domains of the Rituximab antibody as present in the fusion protein. Rather, romanette (i)(b) recites the CH1, CH2 and CH3 heavy chain constant domains (i.e., the domain comprising amino acids 141-470 of SEQ ID NO: 2). Amino acids 141-470 of SEQ ID NO: 2 inherently do not contain the variable heavy domain of Rituximab. Next, romanette (1)(c) recites the CL light chain domain of human IgG comprising amino acids 126-232 of SEQ ID NO: 4. Amino acids 126-232 of SEQ ID NO-4 inherently do not contain the variable light domain of Rituximab.
	
Response to Arguments
	The Examiner does not dispute that the VH domain does not fall within residues 141-470 or 254-470 of SEQ ID NO:2 nor that the VL domain does not fall within residues 126-232 of SEQ ID NO: 4. The record states that those residues contain the constant regions for the heavy and light chain sequences of SEQ ID NOS: 2 and 4. The assertion is that the inherent VH and VL domains in the sequences of SEQ ID NOS: 2 and 4, respectively, are not excluded from being present in the corresponding heavy and light chain as instantly claimed.
Nowhere are the VH and VL domains from the sequences of SEQ ID NOS: 2 and 4, respectively, specifically excluded from the claims as Applicants urge the Office to believe. The claims recite comprising language for each of the heavy and light chains in elements (b) and (c) of element (i) with a percent variation falling within the constant region portions of the respective chains. Applicants have yet to explain how the inherent VH and VL domains from each of the full length sequences for SEQ ID NOS 2 and 4 directed to the heavy and light chains for Rituximab, are not inherent to the claimed structures for a heavy and light chain as a whole.
Applicants admission on the record from the Response of 3/4/2021 is that the fusion construct of Claim 1 is the following:

    PNG
    media_image3.png
    575
    988
    media_image3.png
    Greyscale
 Examples 10 and 12 may describe structures encompassing a fusion protein exemplar of Figure 1, but the claim language, claim construction and interpretation exceed the scope of the intended structures.
	The rejection is maintained.
	
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1, 18 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 18 and 28-30 are indefinite as being drawn to a single armed- heavy chain antibody comprising a single heavy chain (b) to which is attached a single VH/VL domain or a scfv (a) and to which the VL domain is attached the single CL domain (c). If as according to Applicants admission of record the structures encompass fusion proteins of Figure 1, then structural elements are missing in the constructs for this invention. For example, there is no mention of two heavy chains, two light chains and two antigen binding domains.
	b) Claims 1, 18 and 28-30 are indefinite because it is not clear whether VL domains from both the VH/VL pair (i)(a)(1) or the scfv (i)(a)(2) antigen binding domains are what the “VL” domain refers to in the “wherein” clause of element (i) requiring that it is linked to the CL domain of (c).                                                                                                                                                  
	c) Claims 1, 18 and 28-30 are indefinite for reciting “CL light chain constant domain” in element (i)(c) and “CL light chain” in (iii) of Claim 1 because the meaning is unclear and ambiguous.
d) Claims 1, 18 and 28-30 are indefinite because it is not clear what purpose the duplication in the phrase “at least 95% sequence identity” in (1)(i)(b) serves in describing the heavy chain constant regions CH1, CH2 and CH3 versus CH2 and CH3 for the sequence of SEQ ID NO: 2. The phraseology suggests that a duplicate variation in sequence identity should occur for the effector region found in the CH2 and CH3 domains. Clarification is requested.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643